LyoN, J.
In their ai’gument in support of tbe motion for a rehearing of this cause, tbe learned counsel for tbe appellant stoutly assert that certain statements of fact contained in tbe opinion filed in tbe cause on the present appeal are not sustained by tbe evidence; and they vigorously deny the soundness of many — perhaps most — of tbe propositions of law there laid down. The earnestness of the argument, tbe apparent strength of the convictions of tbe learned counsel that their views are correct, and the assertion, often repeated, that tbe judgment of tbe circuit court is most op. *563pressive and unjust to the appellant, Ras prompted us carefully to review the grounds of our decision. The result of our further deliberations is to strengthen our conviction that the case was correctly decided.
That the judgment of this court on the first appeal is res adjudieata as to all questions necessarily involved therein, and that the questions which we held in the opinion on this appeal were finally disposed of hy that judgment, were so involved and disposed of, we think is true. We also think that no substantial error has been committed in the statement of facts upon which that decision is based.
We cannot go over the whole ground of the case again, hut will refer briefly to a few points made in the argument, leaving our judgment to rest mainly upon the opinion already filed.
1. We cannot determine on this appeal the rights of the appellant in the strip of lands upon which it has laid its track across plaintiff’s premises, and over which it operates its railway. That question is not presented by this appeal. The circuit judge instructed the jury on that subject as he was requested on behalf of the appellant, and the case has been considered here on the theory (and it cannot properly be considered on any other) that the instructions in that behalf were correct.
2. As to the alleged want of proof that the plaintiff owns the seven acres, and that his mills and dam are located thereon. It is said that there is no proof that the conveyance by James Hutchinson to the plaintiff, executed in 1874, was given to correct the mistake in the deed.hy the former to the latter executed in 1865. True, no witness so testified directly, hut there is enough in the evidence to render the inference irresistible that such was the fact. The deed of 1865 purported to convey an undivided half of premises described precisely as the seven-acre tract is described, except that it locates the land in the southeast quarter of the section instead of the southwest quarter. But it also purports to convey “ the saw *564and grist mill witb all the appurtenances thereto belonging, right of flowage, and all the right belonging to the company of J. & J. Hutchinson in the above mill property.” It was proved and not disputed that the mills of the plaintiff were the only mills in which that firm had any interest as that time. James Hutchinson gave up the possession of the mills to the plaintiff about the same time, and (so far as it appears), has not since asserted any control over them; but the plaintiff has had the sole possession thereof since that time. The deed of 1874 is a quitclaim deed, containing a correct description of the seven acres. Can there be a reasonable doubt that the deed of 1865 contained a wrong description of the land intended to be conveyed, and that the deed of 1874 was executed to correct the mistake? We have no doubt that the latter deed was given for that purpose.
In respect to the location of the mills, it is only necessary to say here that the jury viewed the premises, and of course the seven-acre tract was pointed out to them, and they could see whether the mills and dam were upon it. Were the mills and dam upon some other tract of land to which the plaintiff claimed no title, the jury would scarcely have assessed damages for injuries to the plaintiff’s mills and dam, when they well knew that he owned neither; and the learned counsel for the appellant would not on the trial have overlooked so important a circumstance.
3. The objection is now made (we think for the first time) that the plaintiff cannot recover because he granted to the defendant a right of way over thirty acres of land, when, in fact, he owned but seven acres. Perhaps the plaintiff is liable to respond in damages for covenanting to give more than he had; but that cannot defeat his right of action for the alleged breach of the contract by the defendant. His inability to give the right of way as he agreed through the whole of the thirty acres, confers no right upon the defendant to despoil him of the seven acres.
*565"We do not care to discuss other points urged by counsél. What we have said in former opinions must suffice.
By the Court. — The motion for a rehearing is denied, with $25 costs.